COURT OF APPEALS OF VIRGINIA


Present:    Judges Bray, Annunziata and Frank


BOBBY MORTON
                                             MEMORANDUM OPINION*
v.   Record No. 2326-98-2                         PER CURIAM
                                                 MAY 4, 1999
SERVICEMASTER CONSUMER SERVICE
 AND ZURICH INSURANCE COMPANY


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Lindsay G. Dorrier, Jr., on brief), for
             appellant.

             (Charles F. Midkiff; Midkiff & Hiner, P.C.,
             on brief), for appellees.


     Bobby Morton ("claimant") contends that the Workers'

Compensation Commission ("commission") erred in finding that he

failed to prove that he sustained an injury by accident arising

out of and in the course of his employment on August 2, 1997. 1

Upon reviewing the record and the briefs of the parties, we

conclude that this appeal is without merit.     Accordingly, we

summarily affirm the commission's decision.     See Rule 5A:27.




    *Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
     1
      Claimant presented five questions in his brief. All of
those questions relate to the pivotal issue of whether he proved
that a specific identifiable incident occurred on August 2,
1997.
      On appeal, we view the evidence in the light most favorable

to the prevailing party below.    See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

      "In order to carry [the] burden of proving an 'injury by

accident,' a claimant must prove that the cause of [the] injury

was an identifiable incident or sudden precipitating event and

that it resulted in an obvious sudden mechanical or structural

change in the body."   Morris v. Morris, 238 Va. 578, 589, 385

S.E.2d 858, 865 (1989) (citations omitted).   Unless we can say as

a matter of law that claimant's evidence sustained his burden of

proof, the commission's findings are binding and conclusive upon

us.   See Tomko v. Michael's Plastering. Co., 210 Va. 697, 699, 173

S.E.2d 833, 835 (1970).

      In denying claimant's application, the commission found as

follows:

                Although the claimant at some point in
           his testimony indicated that he had hurt his
           back while lifting a bag of laundry, the
           Deputy Commissioner concluded that Morton
           had failed to prove that his injury resulted
           from any specific incident or identifiable
           event. We have carefully reviewed the
           record, and find no reason to reverse the
           implied credibility determination made by
           the Deputy Commissioner. The claimant has
           given different versions of his alleged
           accident. Although he presently contends
           that he hurt his back while lifting laundry
           early in the work shift, he had previously
           indicated that his injury occurred later in
           the work shift as he was shampooing carpets
           or cleaning the rooms. Also, he denied any
           prior back pain or problems with his back,

                                 - 2 -
          but that denial is contradicted by the
          medical records. The August 4, 1997,
          accident report, signed by the claimant,
          indicates that he was injured while working
          with discharge beds, an activity which he
          would perform after lifting the laundry
          bags. The medical records also indicate
          that the claimant remembered no specific
          injury.

     As fact finder, the commission was entitled to reject

claimant's testimony that a specific incident occurred.     It is

well settled that credibility determinations are within the fact

finder's exclusive purview.    See Goodyear Tire & Rubber Co. v.

Pierce, 5 Va. App. 374, 381, 363 S.E.2d 433, 437 (1987).      In

light of the inconsistencies between claimant's testimony and

his prior statements, his medical records, and the accident

report, we cannot say, as a matter of law, that claimant's

evidence sustained his burden of proof.

     Claimant also argues that the commission erred in using the

medical records to determine how the accident occurred.     This

contention is without merit.   In McMurphy Coal Co. v. Miller, 20

Va. App. 57, 59, 455 S.E.2d 265, 266 (1995), we held that under

common law rules of evidence, medical histories are admissible

substantively as party admissions.      Thereafter, we recognized in

Pence Nissan Oldsmobile v. Oliver, 20 Va. App. 314, 456 S.E.2d

541 (1995), that, under Rule 2.2 of the Rules of the Workers'

Compensation Commission, the commission may consider medical

histories in determining how an accident occurred.     Rule 2.2


                                - 3 -
gives the commission "'[t]he discretion to give probative weight

to hearsay statements in arriving at its findings of fact.'"

Oliver, 20 Va. App. at 319, 456 S.E.2d at 544 (quoting Williams

v. Fuqua, 199 Va. 709, 714, 101 S.E.2d 562, 566 (1958)).

     For these reasons, we affirm the commission's decision.

                                                           Affirmed.




                              - 4 -